Citation Nr: 0730978	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-09 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral ankle disorders 
and, if so, whether service connection is now warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In part, that decision 
determined that new and material evidence had not been 
submitted that was sufficient to reopen the previously denied 
claim of service connection for bilateral ankle disorders.  

The reopened claim for service connection for bilateral ankle 
disorders is addressed in REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 1978 rating decision denied the claim 
for service connection for right and left ankle disorders on 
the basis that there were no residuals of an inservice right 
ankle sprain and because no left ankle condition was shown.  
Appellant was notified and she did not disagree with that 
decision.

2.  Additional evidence submitted since April 1978 on the 
issue of service connection for bilateral ankle disorders is 
new and material as it includes medical evidence that raises 
a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's April 1978 decision denying service connection 
for bilateral ankle disorders is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a) 
(2007).
2.  The evidence added to the record subsequent to the RO's 
April 1978 rating decision is new and material and the claim 
is reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist

VA is mandated by law to assist a claimant in the development 
of their claim and to notify the claimant of the obligations 
on both their part and VA's.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).  These provisions apply 
to most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of that 
date.

Without deciding whether the notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen the claim for entitlement to service 
connection for bilateral ankle disorder, it is the Board's 
conclusion that it is not precluded from now adjudicating the 
question of whether the claim is reopened.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim and granting the claim only to this 
extent, which, at this point, poses no risk of prejudice to 
the veteran.  See generally Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran seeks to establish service connection for 
bilateral ankle disorders.  The RO declined to reopen the 
claim and continued the denial issued in a previous final 
decision.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

A decision issued by the Philadelphia, Pennsylvania, RO in 
April 1978 denied the veteran's claim for entitlement to 
service connection for right and left ankle disorders on the 
basis that there were no residuals of an inservice right 
ankle sprain and because no left ankle condition was shown on 
VA examination.  The RO notified the veteran of this decision 
by letter dated May 1, 1978 and no notice of disagreement 
(NOD) was timely filed.  An unappealed determination of the 
AOJ is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.104(a) (2007).

The veteran filed a claim to reopen in September 2003 and 
this appeal ensues from the Philadelphia, Pennsylvania, RO's 
January 2004 rating decision, which declined to reopen the 
claim and continued the previous denial.  As a general rule, 
once a claim has been disallowed, that claim shall not 
thereafter be reopened and allowed based solely upon the same 
factual basis.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2007).  If the claimant can thereafter 
present new and material evidence, however, the claim shall 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2007).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in the line of duty during periods of active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for a disease diagnosed after discharge when the 
evidence indicates incurrence in service.  38 C.F.R. § 
3.303(d) (2007).

Evidence before the RO in April 1978 included the veteran's 
service medical records which contain reference to foot 
problems prior to service.  It was noted that the veteran 
wore arch supports and wedges.  This was not considered 
disabling.  These records also show that the veteran was 
treated for a right ankle sprain in August 1971.  No 
additional ankle problems were noted during the veteran's 
military service, to include at time of separation 
examination.  Post service records considered in April 1978 
included an October 1976 record which reflected an acute left 
ankle sprain.  X-ray of the left ankle revealed no evidence 
of fracture, dislocation, or other bone or joint abnormality.  
On VA examination in February 1978, there was some swelling 
over the lateral aspect of the left ankle.  Laxity of 
fibulocalcaneal ligaments, especially on the left, was noted.  

Evidence added to the record since the RO's April 1978 
decision includes private treatment records from 2003 which 
refer to the fact that the veteran had a right ankle fracture 
repaired in 1996.  These records also indicate that an open 
reduction internal fixation (ORIF) was performed on the left 
ankle in August 2000.  The examiner noted that the veteran 
gave a medical history that included multiple injuries to 
both ankles during military service.  Since that time, she 
had had multiple giving way episodes.  Now, both ankles 
swelled, and there was pain.  She was unable to walk for long 
distances.  Examination showed gross deformity in both 
ankles.  There was very poor proprioception and poor motor 
strength.  X-rays showed well reduced lateral malleoli 
fractures, status post ORIF, and very mild degenerative 
changes.  The examiner's assessment in June 2003 was of 
bilateral ankle dysfunction with multiple repeated ankle 
traumas which, by history, dated to the 1970s during military 
service.  Private treatment records from August 2003 show 
that the veteran tripped at home and was found to have a 
right fifth metatarsal fracture.  

Additional records added to the record since 1978 include a 
VA report from September 2005 at which time the veteran again 
related that she initially injured her ankles during service.  
She also reported post service fractures of each ankle 
resulting in surgeries.  She described increased ankle pain, 
and said that she was unable to walk more than 100 feet.  

Two private physician's statements have been added to the 
record since the 1978 denial.  In a June 2004 statement, 
E.D.K., M.D., reported that the veteran had a history of 
bilateral ankle sprains from the early 1980s from military 
service.  She was treated at the time but had persistent pain 
and giving way symptoms.  She had had numerous subsequent 
injuries which necessitated surgery.  Because of her history, 
he felt that it was reasonable that her current ankle 
complaints started from the injuries sustained during her 
military career.  

In an April 2005 statement, a second physician, J.J.C., M.D., 
reported that the veteran had complained of recurrent pain in 
both feet.  This was secondary to weakness in both ankles and 
a caro-varus foot type.  He noted that the veteran gave a 
history of inservice foot injuries.  In his opinion, it was 
possible that inservice injury caused the progression of this 
condition to worsen over the years.  He had fitted her with 
custom molded orthotic shoe inserts to help reduce the 
deforming forces and provide comfort.  

Also added to the record were copies of suggested treatment 
for ankle sprains from medical dictionaries.  The veteran 
provided testimony in support of her claim at an August 2007 
personal hearing.  

It is the Board's conclusion that the two physicians' 
statements are new in that they were not of record when the 
RO issued its April 1978 rating decision.  These statements 
also raise a reasonable possibility of substantiating the 
claim.  Thus, they are also material.  More specifically, 
these doctors' opinions indicate that the veteran currently 
suffers bilateral ankle disorders that they believe 
originated during service (based on history as given by the 
veteran).  The credibility of this evidence is assumed for 
the purposes of reopening.  Having found that new and 
material evidence has been presented since the last final 
denial, the claim for entitlement to service connection for 
bilateral ankle conditions is reopened for review on the 
merits.

For the reasons discussed below, additional development of 
the evidence is needed to decide the reopened claim.




ORDER

The claim for service connection for bilateral ankle 
disorders is reopened.  To this extent only, the appeal is 
granted.  


REMAND

It is contended by the veteran that she has bilateral ankle 
disorders that originated during military service.  At the 
recent hearing, she reiterated that she sprained both ankles 
in 1971.  (Hearing (hrg.) transcript (tr.), pg. 3.)  Right 
and left ankle symptoms had continued ever since and had 
worsened over time.  (Hrg. tr., pgs, 4 and 5).  She argued 
that her post service problems were related to her inservice 
injuries and added that she had physicians' statements to 
support her claim.  (Hrg. tr., pg. 12.)  

As noted above, two private physicians have submitted 
statements associating the veteran's post service ankle 
conditions (ORIF surgeries on both ankles with current 
degenerative changes) to inservice injuries.  Review of these 
records reflects that their opinions were based on a medical 
history as related by the veteran and not by review of the 
entire claims file.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2007), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  Based 
on the evidence as a whole, a medical examination is 
necessary for the purpose of ascertaining current right and 
left ankle diagnoses, and for an opinion on whether current 
diagnoses are related to service.  This is particularly 
important given the inservice report of preexisting foot 
problems, inservice right ankle sprain, and the post-service 
medical evidence indicating that the veteran suffers from 
bilateral ankle conditions.  The veteran is hereby notified 
that it is his responsibility to report for any scheduled 
examination and to cooperate in the development of the case, 
and that the consequences of failing to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
her ankle conditions, on appeal.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current right and left 
ankle disability diagnosis or 
diagnoses.  For each diagnosis, the 
examiner should indicate whether it is 
at least as likely as not (i.e., 
probability of 50 percent or greater) 
that the diagnosed disability is 
related to service.  The examiner 
should explain the reason(s) for the 
opinion(s).  The claims folder should 
be made available to the examiner for 
review.

3.  Thereafter, readjudicate the claim 
of entitlement to service connection 
for right and left ankle disorders.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided an 
updated supplemental statement of the 
case (SSOC), and given an opportunity 
to respond, before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


